UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at November 5, 2012) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at September 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2012 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the nine months ended September 30, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risks 32 Item4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item6. Exhibits 34 SIGNATURES 35 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($0 for 2012 and $1,752 for 2011) - Real estate subject to sales contracts at cost, net of depreciation ($15,290 and $9,790 in 2012 and 2011) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $110,987 and $104,969 in 2012 and 2011 fromrelated parties) Non-performing Less allowance for estimated losses (including $18,962 and $8,962 in 2012 and 2011 fromrelated parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated subsidiaries and investees Related party receivable - Other assets (including $21 in 2012 and $11 in 2011 fromrelated parties) Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale - Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables - Deferred gain (including $74,846 and $71,964 in 2012 and 2011 from sales to related parties) Accounts payable and other liabilities (including $2,007 and $1,822 in 2012 and 2011 torelated parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2012 and 2011 (liquidation preference $10 per share), including 900,000 shares in 2012 and 2011 held by subsidiaries Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2012 and 2011 Treasury stock at cost; 415,785 shares in 2012 and 2011 and 229,214 and 236,587 shares held by TCI as of 2012 and 2011 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive income ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $164 and $0 for the three months and $499 and $0 for the nine months ended 2012 and 2011 respectively from related parties) $ Expenses: Property operating expenses (including $305 and $274 for the three months and $855 and $872 for the nine months ended 2012 and 2011 respectively from related parties) Depreciation and amortization General and administrative (including $769 and $1,011 for the three months and $2,587 and $3,440 for the nine months ended 2012 and 2011 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - - Advisory fee to related party Total operating expenses Operating income (loss) ) Other income (expense): Interest income (including $2,169 and $448 for the three months and $9,797 and $2,071 for the nine months ended 2012 and 2011 respectively from related parties) Other income (including $1,500 and $0 for the three months and $4,500 and $0 for the nine months ended 2012 and 2011 respectively from related parties) Mortgage and loan interest (including $903 and $48 for the three months and $2,756 and $1,628 for the nine months ended 2012 and 2011 respectively from related parties) Loss on sale of investments - 91 ) 91 Earnings from unconsolidated subsidiaries and investees ) ) Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain (loss) on land sales ) Income (loss) from continuing operations before tax ) ) ) Income tax benefit (expense) ) Net income (loss) from continuing operations ) ) ) Discontinued operations: Loss from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax benefit (expense) from discontinued operations 13 ) ) ) Net income (loss) from discontinued operations ) Net income (loss) Net (income) loss attributable to non-controlling interest ) 37 Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ ) $ ) $ ) $ Earnings per share - basic Loss from continuing operations $
